Citation Nr: 1506129	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to March 1984, with additional service in the Army National Guard of Michigan from August 1987 to August 1988.

This case comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the Veteran testified during a Board hearing at the RO.  In October 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  

In a December 2012 rating decision, the AOJ granted service connection for a low back disability, a heart disability, and a left wrist disability.  Thus, those issues are no longer on appeal.


REMAND

Regrettably, the Board finds that further development is needed on the claims remaining on appeal.

In the October 2011 remand, the Board requested that the Veteran's records from the Social Security Administration and any records of treatment for his right ankle and right foot disabilities be obtained.  The record shows compliance with the remand request.  

A VA medical opinion was requested on whether the surgical clips in the soft tissues of the right ankle and the mild deformity of the metatarsal shaft seen on x-rays during the May 2009 VA examination could be causing painful motion and be related to the in-service injuries.  In a December 2012 report, a VA physician reviewed the claims file and opined that the Veteran's right ankle and right foot disabilities were not incurred in or caused by the in-service injuries.  The physician explained that while injuries to the right ankle and right foot were documented in the service medical records, the injuries were adequately treated without sequelae.

Once VA provide an examination or obtains an opinion, even if not statutorily obligated to do so, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Board appreciates the VA physician's opinion, the Board observes that the physician did not specifically address the questions posed.  Thus, a supplemental opinion that addresses those questions is needed.  

Upon further review, the Board notes a discrepancy in the record.  While the service medical records show that the Veteran injured his right ankle and right foot, they do not show that he received any surgical treatment for either injury.  The Veteran did not report any surgical treatment for the right ankle or right foot at the May 2009 VA examination.  He testified that he did not seek any treatment for either disability after discharge from service.  However, x-rays of the right ankle and right foot from the May 2009 VA examination show multiple surgical clips in the soft tissues near the medial aspect of the ankle.  The other medical evidence of record does not show that he underwent surgery for the right ankle or foot.  That raises the question of whether the cited x-rays are those of the Veteran, or whether the medical reports of record are incomplete.  Thus, the Veteran should be provided a new VA examination with additional x-rays to determine whether he has disabilities of the right ankle and right foot and if so whether they are related to in-service injuries.

Prior to the examination, the Veteran should be asked to provide the names of any healthcare providers who have treated him for right ankle or foot disabilities since the issuance of the December 2012 supplemental statement of the case.  Attempts to obtain any adequately identified records should be documented in the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for right ankle and right foot disabilities since the issuance of the December 2012 supplemental statement of the case.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to determine whether any right ankle or right foot disability is related to service.  All indicated tests, to include x-rays should be completed.  The examiner should review the claims folder and note that review in the report.  The examiner should ask the Veteran whether he underwent any surgery on the right ankle or right foot and if so, to state the reason for the surgery.  The examiner should consider the service medical records showing treatment for injuries to the right ankle and right foot, the May 2009 VA examination report, and the December 2012 VA opinion.  The examiner should also consider the Veteran's report of disability onset and symptomatology since active service.  For each diagnosed disability of the right ankle and right foot, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in or is causally related to active service, to include inservice injuries.  For each abnormality seen on x-ray, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the abnormality results in any objective symptomatology, to include painful motion, and if so whether that symptomatology is causally related to active service.  The examiner should provide a rationale for all opinions.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

